UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 01/31/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Inflation Adjusted Securities Fund SEMIANNUAL REPORT January 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Inflation Adjusted Securities Fund, covering the six-month period from August 1, 2012, through January 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets during the reporting period, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S. Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013 relative to 2012, especially during the second half of the year. The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery. We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation February 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2012, through January 31, 2013, as provided by Robert Bayston, CFA, David Horsfall, CFA, and Nate Pearson, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended January 31, 2013, Dreyfus Inflation Adjusted Securities Fund’s Institutional shares produced a total return of 0.12%, and the fund’s Investor shares returned 0.04%. 1 In comparison, the fund’s benchmark, the Barclays U.S. Treasury Inflation Protected Securities Index (the “Index”), produced a total return of 0.23% for the same period. 2 Prices of Treasury Inflation Protected Securities (“TIPS”) ended the reporting period close to where they began, as declining interest rates early in the reporting period were later offset by rising rates.The fund’s returns were roughly in line with its benchmark. The Fund’s Investment Approach The fund seeks returns that exceed the rate of inflation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in inflation-indexed securities, which are fixed income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities.To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed income securities not adjusted for inflation, including U.S. government bonds and notes, corporate bonds, mortgage-related securities and asset-backed securities. The fund seeks to keep its average effective duration between two and 10 years, and the fund may invest in securities of any maturity without restriction. Accommodative Monetary Policy Supported Bond Prices Yields of U.S.Treasury securities had hit new lows for 2012 in the weeks prior to the start of the reporting period, as disappointing employment data in the United States and a resurgent financial crisis in Europe sparked a “flight to quality” among investors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Investor sentiment soon improved, however, when U.S. and European monetary policymakers reassured the markets that they were committed to stimulating a more robust economic recovery. In the United States, the Federal Reserve Board (the “Fed”) had extended Operation Twist in June 2012, prolonging a program that sought to reduce long-term interest rates through sales of short-term U.S.Treasury securities and purchases of long-term bonds. In September, the Fed announced that it would take additional steps to stimulate employment growth through a new, open-ended round of quantitative easing involving purchases of up to $40 billion of mortgage-backed securities per month, and it extended its forecast for low interest rates through the middle of 2015.These actions supported prices of U.S. government securities and helped mitigate the impact of uncertainty stemming from an ongoing, contentious political debate regarding U.S. fiscal policy. In Europe, the head of the European Central Bank reassured investors that his organization was firmly committed to supporting the euro as the region’s common currency, and the central bank adopted its own aggressively accommodative monetary policy measures. The U.S. and global economies appeared to respond positively to these developments, as U.S. employment trends strengthened, manufacturing activity increased, consumer confidence improved, and domestic housing markets showed signs of a long-awaited rebound. Although inflationary pressures remained low during the reporting period, investors’ expectations for future inflation began to increase as the economic recovery gathered momentum, causing yields of nominal U.S. Treasury securities to rise modestly over the reporting period’s second half. Duration Management Strategy Produced Mixed Results With interest rates at extremely low levels at the start of the reporting period, it appeared to us that the likelihood of rates moving higher was far greater than the chance of further declines.Therefore, we maintained a relatively cautious investment posture, setting the fund’s average duration in a range we considered shorter than market averages.This strategy hurt the fund’s relative performance over the reporting period’s first half when interest rates continued to fall, but it proved beneficial when rates rose over the second half. In establishing this position, we favored TIPS with intermediate-term maturities over their longer-term counterparts, and we maintained a generally market-neutral posture among shorter-term maturities. 4 Positioned for Further Economic Improvement Although we are aware that the U.S. economy remains vulnerable to a number of headwinds, including the ongoing European financial crisis and concerns about U.S. fiscal policies, recent economic data suggests to us that a more robust economic recovery may be underway. Therefore, we have retained the fund’s relatively short duration posture. At the same time, we recently added a small position in nominal U.S. Treasury securities to hedge against the possibility of moderating inflation expectations should the U.S. economic recovery falter. In our view, these are prudent strategies in a still-uncertain economic environment. February 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Interest payments on inflation-protected bonds will vary as the bond’s principal value is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced.Any increase in the principal amount of an inflation-protected bond (which follows a rise in the relevant inflation index), will be considered taxable ordinary income, even though investors do not receive their principal until maturity. During periods of rising interest rates and flat or declining inflation rates, inflation-protected bonds can underperform. Inflation-protected bonds issued by corporations generally do not guarantee repayment of principal. Investing internationally involves special risk, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in relative value to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Treasury Inflation Protected Securities Index is a sub-index of the U.S.Treasury component of the Barclays U.S. Government Index. Securities in the Barclays U.S.Treasury Inflation Protected Securities Index are dollar-denominated, non-convertible, publicly issued, fixed-rate, investment-grade (Moody’s Baa3 or better) U.S. Treasury inflation notes, with at least one year to final maturity and at least $100 million par amount outstanding. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Inflation Adjusted Securities Fund from August 1, 2012 to January 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2013 Investor Shares Institutional Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2013 Investor Shares Institutional Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .66% for Investor Shares and .37% for Institutional Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2013 (Unaudited) Principal Bonds and Notes—99.3% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 56,737,472 a,b 60,243,678 0.13%, 4/15/17 14,760,346 b 15,896,199 0.13%, 1/15/22 50,922,453 a,b 55,087,757 0.13%, 7/15/22 14,748,854 b 15,948,349 0.63%, 7/15/21 25,625,447 a,b 29,062,871 1.25%, 4/14/14 1,849,600 a,b 1,917,081 1.75%, 1/15/28 4,330,415 a,b 5,525,341 2.00%, 7/15/14 42,765,318 a,b 45,388,029 2.00%, 1/15/16 3,764,557 a,b 4,206,892 2.00%, 1/15/26 20,936,505 a,b 27,153,663 2.13%, 2/15/40 12,069,962 a,b 17,252,502 2.13%, 2/15/41 11,676,241 a,b 16,811,055 2.50%, 7/15/16 24,141,748 a,b 27,953,513 2.50%, 1/15/29 9,512,720 a,b 13,381,724 3.63%, 4/15/28 19,405,364 a,b 30,381,523 U.S. Treasury Notes; 1.50%, 7/31/16 15,800,000 Total Bonds and Notes (cost $363,222,217) Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,701,588) 1,701,588 c Total Investments (cost $364,923,805) % Cash and Receivables (Net) .3 % Net Assets % a Security, or portion thereof, on loan.At January 31, 2013, the value of the fund’s securities on loan was $141,801,045 and the value of the collateral held by the fund was $144,188,692, consisting of U.S. Government securities. b Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government 99.3 Money Market Investment .4 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES January 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $141,801,045)—Note 1(b): Unaffiliated issuers 363,222,217 382,547,140 Affiliated issuers 1,701,588 1,701,588 Cash 995,770 Receivable for investment securities sold 27,439,319 Dividends, interest and securities lending income receivable 603,840 Receivable for shares of Common Stock subscribed 310,716 Prepaid expenses 25,106 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 133,082 Payable for investment securities purchased 27,464,563 Payable for shares of Common Stock redeemed 597,362 Accrued expenses 43,388 Net Assets ($) Composition of Net Assets ($): Paid-in capital 368,516,650 Accumulated distributions in excess of investment income—net (1,253,986 ) Accumulated net realized gain (loss) on investments (1,202,503 ) Accumulated net unrealized appreciation (depreciation) on investments 19,324,923 Net Assets ($) Net Asset Value Per Share Investor Shares Institutional Shares Net Assets ($) 52,571,234 332,813,850 Shares Outstanding 3,826,464 24,234,500 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended January 31, 2013 (Unaudited) Investment Income ($): Income: Interest 3,064,315 Income from securities lending—Note 1(b) 41,006 Dividends; Affiliated issuers 1,079 Total Income Expenses: Management fee—Note 3(a) 583,361 Shareholder servicing costs—Note 3(b) 113,136 Professional fees 34,944 Registration fees 20,867 Prospectus and shareholders’ reports 14,437 Custodian fees—Note 3(b) 13,008 Directors’ fees and expenses—Note 3(c) 6,921 Loan commitment fees—Note 2 1,912 Miscellaneous 13,256 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (64 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 7,531,904 Net unrealized appreciation (depreciation) on investments (9,155,654 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 Operations ($): Investment income—net 2,304,622 7,441,736 Net realized gain (loss) on investments 7,531,904 7,452,085 Net unrealized appreciation (depreciation) on investments (9,155,654 ) 12,400,455 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (676,260 ) (1,234,033 ) Institutional Shares (4,208,800 ) (6,763,300 ) Net realized gain on investments: Investor Shares (2,160,396 ) (461,245 ) Institutional Shares (12,305,261 ) (2,140,902 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 6,883,742 28,541,270 Institutional Shares 68,542,016 143,727,438 Dividends reinvested: Investor Shares 2,663,207 1,616,217 Institutional Shares 8,747,935 3,370,949 Cost of shares redeemed: Investor Shares (17,228,164 ) (16,458,174 ) Institutional Shares (37,583,467 ) (58,631,848 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 372,029,660 253,169,012 End of Period Undistributed (distributions in excess of) investment income—net (1,253,986 ) 1,326,452 10 Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 Capital Share Transactions: Investor Shares Shares sold 481,885 2,034,250 Shares issued for dividends reinvested 190,403 115,336 Shares redeemed (1,218,099 ) (1,174,295 ) Net Increase (Decrease) in Shares Outstanding ) Institutional Shares Shares sold 4,822,607 10,263,235 Shares issued for dividends reinvested 627,938 240,615 Shares redeemed (2,649,785 ) (4,183,087 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2013 Year Ended July 31, Investor Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.42 13.68 12.83 11.98 12.30 11.67 Investment Operations: Investment income—net a .07 .29 .51 .33 .08 .79 Net realized and unrealized gain (loss) on investments (.06 ) .89 .82 .76 (.14 ) .48 Total from Investment Operations .01 1.18 1.33 1.09 (.06 ) 1.27 Distributions: Dividends from investment income—net (.16 ) (.32 ) (.45 ) (.24 ) (.16 ) (.64 ) Dividends from net realized gain on investments (.53 ) (.12 ) (.03 ) — (.10 ) — Total Distributions (.69 ) (.44 ) (.48 ) (.24 ) (.26 ) (.64 ) Net asset value, end of period 13.74 14.42 13.68 12.83 11.98 12.30 Total Return (%) .04 b 8.80 10.60 9.23 (.54 ) 11.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .66 c .70 .73 .79 .87 1.04 Ratio of net expenses to average net assets .66 c .70 .73 .71 .55 .55 Ratio of net investment income to average net assets .94 c 2.05 3.90 2.63 .73 6.39 Portfolio Turnover Rate 74.91 b 97.40 138.50 61.50 77.13 90.18 Net Assets, end of period ($ x 1,000) 52,571 63,053 46,476 42,846 40,557 26,830 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 12 Six Months Ended January 31, 2013 Year Ended July 31, Institutional Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.42 13.68 12.83 11.97 12.30 11.66 Investment Operations: Investment income—net a .09 .34 .62 .37 .11 .84 Net realized and unrealized gain (loss) on investments (.07 ) .89 .76 .77 (.15 ) .48 Total from Investment Operations .02 1.23 1.38 1.14 (.04 ) 1.32 Distributions: Dividends from investment income—net (.18 ) (.37 ) (.50 ) (.28 ) (.19 ) (.68 ) Dividends from net realized gain on investments (.53 ) (.12 ) (.03 ) — (.10 ) — Total Distributions (.71 ) (.49 ) (.53 ) (.28 ) (.29 ) (.68 ) Net asset value, end of period 13.73 14.42 13.68 12.83 11.97 12.30 Total Return (%) .12 b 9.16 10.95 9.58 (.30 ) 11.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .37 c .37 .40 .44 .55 .77 Ratio of net expenses to average net assets .37 c .37 .40 .42 .30 .30 Ratio of net investment income to average net assets 1.23 c 2.45 4.71 2.97 .98 6.68 Portfolio Turnover Rate 74.91 b 97.40 138.50 61.50 77.13 90.18 Net Assets, end of period ($ x 1,000) 332,814 308,977 206,693 105,864 24,577 13,740 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Inflation Adjusted Securities Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek returns that exceed the rate of inflation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge.The fund is authorized to issue 500 million shares of $.001 par value Common Stock in each of the following classes of shares: Investor and Institutional. Investor Shares are subject to a Shareholder Services Plan fee. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 14 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the proce- 16 dures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 1,701,588 — — U.S. Treasury — 382,547,140 — At January 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended January 31, 2013, The Bank of New York Mellon earned $22,080 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2013 were as follows: Affiliated Investment Value Value Net Company 7/31/2012 ($) Purchases ($) Sales ($) 1/31/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,357,290 39,726,106 40,381,808 1,701,588 .4 (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 18 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended July 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2012 was as follows: ordinary income $9,811,278 and long-term capital gain $788,202.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2013, the fund did not borrow under the Facilities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .30% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Investor Shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2013, Investor Shares were charged $75,243 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended January 31, 2013, the fund was charged $14,284 for transfer agency services and $463 for cash management services. Cash management fees were partially offset by earnings credits of $59. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During 20 the period ended January 31, 2013, the fund was charged $13,008 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended January 31, 2013, the fund was charged $331 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $5. During the period ended January 31, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $98,104, Shareholder Services Plan fees 11,813, custodian fees $10,400, Chief Compliance Officer fees $4,645 and transfer agency fees 8,120. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended January 31, 2013, amounted to $300,788,834 and $286,267,902, respectively. At January 31, 2013, accumulated net unrealized appreciation on investments was $19,324,923, consisting of $20,480,719 gross unrealized appreciation and $1,155,796 gross unrealized depreciation. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 21 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Intermediate Term Income Fund SEMIANNUAL REPORT January 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Intermediate Term Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Intermediate Term Income Fund, covering the six-month period from August 1, 2012, through January 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets during the reporting period, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S. Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013 relative to 2012, especially during the second half of the year. The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery. We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation February 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2012, through January 31, 2013, as provided by David Horsfall and David Bowser, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended January 31, 2013, Dreyfus IntermediateTerm Income Fund’s Class A shares produced a total return of 1.92%, Class C shares returned 1.54% and Class I shares returned 2.02%. 1 In comparison, the fund’s benchmark, the Barclays U.S.Aggregate Bond Index, achieved a total return of -0.29% for the same period. 2 With interest rates anchored by the Federal Reserve Board’s (the “Fed”) historically low target for the overnight federal funds rate, income-oriented investors continued to seek higher yields from riskier market sectors over the reporting period.The fund produced higher returns than its benchmark, primarily due to its emphasis on better performing corporate bonds, asset-backed securities and commercial mortgage-backed securities. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in fixed income securities of U.S. and foreign issuers rated at least investment grade or the unrated equivalent as determined by Dreyfus. These securities include: U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs) and foreign bonds.Typically, the fund can be expected to have an average effective maturity ranging between five and 10 years, and an average effective duration ranging between three and eight years. For additional yield, the fund may invest up to 20% of its assets in fixed income securities rated below investment grade (“high yield” or “junk bonds”) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus. The fund will focus primarily on U.S. securities but may invest up to 30% of its total assets in fixed income securities of foreign issuers, including those of issuers in emerging markets. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Accommodative Monetary Policy Kept Rates Low The reporting period began in the midst of rebounding financial markets as concerns eased regarding sluggish U.S. employment trends and the European financial crisis. Indeed, improving U.S. economic data, quantitative easing by Europe’s policymakers, and less restrictive monetary and fiscal policies in key emerging markets boosted economic sentiment, prompting many investors to turn away from traditional safe havens and toward riskier assets. While yields of U.S. government securities typically would be expected to rise under these conditions, they remained low due to aggressively accommodative monetary policy initiatives from central banks worldwide, including the Fed’s Operation Twist, which sought to reduce long-term interest rates through sales of short-term U.S.Treasury securities and purchases of long-term bonds. Meanwhile, an improving business environment buoyed prices of corporate- and asset-backed securities, reducing yield differences along the market’s credit-quality spectrum. In September, the Fed announced that it would take additional steps to stimulate employment growth through a new, open-ended round of quantitative easing involving purchases of up to $40 billion of mortgage-backed securities per month. This program supported bond prices through the reporting period’s end, and it helped mitigate the impact of uncertainty stemming from an ongoing, contentious political debate regarding U.S. fiscal policy. Security Selection Strategy Produced Positive Results The fund’s relative performance was bolstered by overweighted exposure to higher yielding market sectors. Among corporate bonds, the fund achieved particularly robust results from the financials sector as well as bonds with ratings at the bottom of the investment-grade range.The fund also received relatively robust results from overweighted positions in asset-backed securities and commercial mortgage-backed securities. Although residential mortgage-backed securities lagged market averages due to rising prepayment risks, the fund benefited from its emphasis on lower coupon mortgages that are less likely to be refinanced. The fund’s holdings of European sovereign bonds, which are not represented in the benchmark, also helped bolster its relative performance.The fund especially benefited from rebounds among bonds issued by Italy, Spain and Ireland. 4 Our interest rate strategies also produced positive results. A modestly short average duration helped cushion the effects of a mild rise in intermediate-term interest rates over the final months of 2012 as economic conditions improved and investors increasingly turned to riskier market sectors. The fund successfully employed interest-rate futures to set its duration positioning, and it used currency forward contracts to hedge currency-related risks in its sovereign bond positions. In addition, currency forward contracts enabled the fund to profit from positions in the Mexican peso and South African rand. Positioned for Further Economic Improvement Although we are aware that the U.S. economy remains vulnerable to a number of head-winds, including the ongoing European financial crisis and concerns about U.S. fiscal policies, recent economic data suggests that interest rates have little room for further declines.Therefore, we have retained the fund’s relatively short duration posture, and we have continued to seek income opportunities from higher yielding market sectors. February 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investing internationally involves special risk, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Term Income Fund from August 1, 2012 to January 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 4.38 $ 8.13 $ 3.36 Ending value (after expenses) $ 1,019.20 $ 1,015.40 $ 1,020.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 4.38 $ 8.13 $ 3.36 Ending value (after expenses) $ 1,020.87 $ 1,017.14 $ 1,021.88 † Expenses are equal to the fund’s annualized expense ratio of .86% for Class A, 1.60% for Class C and .66% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—120.0% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables—5.4% Americredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,260,914 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,181,947 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 2,410,000 2,512,942 Americredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 3,049,060 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,507,394 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,526,544 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 2,240,000 2,230,663 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 1,180,000 1,218,860 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 146,354 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 1,682,000 1,691,074 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,926,302 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,033,022 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,742,023 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 4,495,000 b 4,577,584 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 405,000 419,021 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 6,860,000 7,078,371 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 562,668 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 4,255,000 4,465,722 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,415,000 1,491,153 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,775,000 2,946,707 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,464,208 Asset-Backed Ctfs./ Home Equity Loans—.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 419,852 c 428,484 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 1,814,488 c 1,818,402 Asset-Backed Ctfs./ Manufactured Housing—.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,450,115 Casinos—.2% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 2,750,000 Commercial Mortgage Pass-Through Ctfs.—4.5% American Tower Trust, Ser. 2007-1A, Cl. D 5.96 4/15/37 630,000 b 642,496 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 1,280,000 b 1,305,009 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 35,000 36,107 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 5,395,000 5,592,233 CS First Boston Commercial Mortgage Trust, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 84,801 c 84,695 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 4,595,000 b,c 4,609,750 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. E 2.48 3/6/20 1,730,000 b,c 1,740,042 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. F 2.63 3/6/20 5,680,000 b,c 5,714,387 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. G 2.79 3/6/20 3,110,000 b,c 3,129,604 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. H 3.30 3/6/20 25,000 b,c 25,195 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 3,030,000 b,c 3,063,127 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. L 5.46 3/6/20 6,725,000 b,c 6,805,707 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C3, Cl. A4 4.72 2/15/46 6,410,000 b 7,494,223 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 3,385,000 c 3,945,170 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2009-IWST, Cl. C 7.45 12/5/27 5,455,000 b,c 6,761,175 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. A4 2.92 2/15/46 3,140,000 3,234,169 Morgan Stanley Capital I Trust, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 76,421 78,008 Morgan Stanley Dean Witter Capital I Trust, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 1,310 1,313 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.55 8/15/39 441,504 c 466,301 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 37,378 37,364 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 2,085,000 2,283,262 Consumer Discretionary—3.8% AutoZone, Sr. Unscd. Notes 3.70 4/15/22 2,610,000 2,698,458 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 2,890,000 3,258,475 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary (continued) Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 b 5,002,203 Dish DBS, Gtd. Notes 5.88 7/15/22 3,160,000 3,373,300 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 3,725,000 3,967,483 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 6,595,000 7,246,546 Hanesbrands, Gtd. Notes 6.38 12/15/20 3,263,000 3,548,512 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 b 1,827,332 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,320,000 b 1,583,304 Staples, Sr. Unscd. Notes 2.75 1/12/18 6,640,000 6,674,003 TCI Communications, Sr. Unscd. Debs 7.88 2/15/26 355,000 485,305 Time Warner Gtd. Debs 6.10 7/15/40 1,265,000 1,501,522 Time Warner, Gtd. Notes 3.40 6/15/22 3,185,000 3,272,486 Unitymedia Hessen, Sr. Scd. Notes 5.50 1/15/23 3,380,000 b 3,464,500 Consumer Staples—1.7% ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 1,395,000 1,401,905 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,646,957 b 10,422,841 Mondelez International, Sr. Unscd. Notes 6.88 2/1/38 3,075,000 4,091,494 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 3,225,000 b 3,469,107 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 2,360,000 2,362,546 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy—3.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 5,750,000 6,820,058 CNOOC Finance (2012), Gtd. Notes 3.88 5/2/22 2,775,000 b 2,898,848 Continental Resources, Gtd. Notes 5.00 9/15/22 3,465,000 3,707,550 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,792,347 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 2,945,000 2,809,368 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 2,475,000 2,860,603 Hess, Sr. Unscd. Notes 5.60 2/15/41 1,810,000 1,919,219 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 3,560,000 4,302,420 MEG Energy, Gtd. Notes 6.38 1/30/23 3,225,000 b 3,378,188 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 3,475,000 4,213,437 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,795,000 1,975,609 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 1,515,000 1,778,334 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 1,350,000 1,490,062 Unit, Gtd. Notes 6.63 5/15/21 3,250,000 3,388,125 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,860,923 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,090,657 Financial—17.5% AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 b 1,573,589 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Ally Financial, Gtd. Notes 4.63 6/26/15 5,975,000 6,278,160 Ally Financial, Gtd. Notes 5.50 2/15/17 6,615,000 7,143,816 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 4,051,000 c 4,567,502 AON, Gtd. Notes 3.50 9/30/15 2,620,000 2,756,091 Bangkok Bank, Sr. Unscd. Notes 3.88 9/27/22 3,195,000 b 3,285,850 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 7,225,000 8,096,364 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 150,000 174,239 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 4,355,000 5,116,363 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 9,635,000 9,950,026 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,677,453 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 2,039,958 Cincinnati Financial, Sr. Unscd. Debs 6.92 5/15/28 1,331,000 1,655,370 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 2,930,000 3,142,425 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 1,710,000 1,814,455 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 2,915,000 d 3,198,099 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,855,000 6,852,587 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 1,835,000 2,214,535 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,774,976 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 7,262,138 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 2,305,000 2,995,762 EPR Properties, Gtd. Notes 5.75 8/15/22 3,450,000 3,637,721 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,583,154 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 622,178 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 168,963 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 5,425,000 5,593,750 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 3,455,000 4,556,091 Genworth Financial, Sr. Unscd. Notes 7.20 2/15/21 905,000 1,066,495 Genworth Financial, Sr. Unscd. Notes 7.70 6/15/20 1,395,000 d 1,674,399 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 3,615,000 4,089,747 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,306,251 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 1,993,769 Hartford Financial Services Group, Sr. Unscd. Notes 5.13 4/15/22 645,000 730,013 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 3,944,983 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 3,000,000 3,129,894 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 4,892,653 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 3,285,000 3,550,461 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 3,310,000 3,442,400 Intesa Sanpaolo, Unscd. Notes 3.88 1/16/18 3,370,000 3,315,999 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 4,080,000 b,d 4,375,306 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 4,125,000 4,518,480 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,443,644 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 b 1,655,742 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,133,673 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 58,628 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 3,215,000 3,625,437 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 4,150,676 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 121,475 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 b 4,957,487 Prudential Financial, Notes 5.38 6/21/20 5,655,000 6,602,948 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 4,350,000 c 4,578,375 Prudential Financial, Sr. Unscd. Notes 6.20 11/15/40 5,000 5,938 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 3,595,000 3,603,506 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 2,145,536 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 241,381 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,889,468 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 c 7,107,750 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 6,685,000 b 6,784,600 Standard Chartered, Sub. Notes 3.95 1/11/23 7,155,000 b 7,062,235 WEA Finance, Gtd. Notes 7.13 4/15/18 3,490,000 b 4,293,147 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 b 265,533 Willis North America, Gtd. Notes 6.20 3/28/17 4,475,000 5,097,311 Willis North America, Gtd. Notes 7.00 9/29/19 4,790,000 5,570,018 Foreign/ Governmental—7.3% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 3,845,000 4,074,873 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 3,070,000 d 3,232,609 Irish Government, Unscd. Bonds EUR 5.50 10/18/17 4,540,000 6,852,639 Italian Government, Unscd. Bonds EUR 4.75 6/1/17 13,150,000 19,152,445 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 4,666,569 Portuguese Government, Sr. Unscd. Bonds EUR 4.35 10/16/17 2,860,000 3,805,133 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 2,510,000 3,280,235 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 3,380,000 3,698,078 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,403,529 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 72,035,000 6,448,501 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/ Governmental (continued) Spanish Government, Sr. Unscd. Bonds EUR 5.50 7/30/17 23,310,000 34,027,681 Health Care—.5% Actavis, Sr. Unscd. Notes 4.63 10/1/42 1,690,000 1,696,922 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 645,000 680,475 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 4,355,000 4,389,775 Industrial—1.1% Bombardier, Sr. Notes 6.13 1/15/23 3,490,000 b 3,568,525 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 b 3,603,524 Waste Management, Gtd. Notes 7.00 7/15/28 2,351,000 3,187,218 Waste Management, Gtd. Notes 7.75 5/15/32 2,000,000 2,796,536 Information Technology—.4% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 1,195,000 1,177,681 Xerox, Sr. Unscd. Notes 5.63 12/15/19 3,000,000 3,388,254 Materials—2.1% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 3,320,000 c,d 3,657,541 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 2,950,000 b 3,256,062 Dow Chemical, Sr. Unscd. Notes 2.50 2/15/16 190,000 197,588 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 3,550,000 3,840,181 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Materials (continued) Sealed Air, Gtd. Notes 6.50 12/1/20 2,640,000 b 2,930,400 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 1,250,000 b 1,293,750 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 1,350,000 b,d 1,918,071 Teck Resources, Gtd. Notes 6.25 7/15/41 2,470,000 2,793,259 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 3,362,628 Vale, Sr. Unscd. Notes 5.63 9/11/42 3,090,000 3,164,129 Municipal Bonds—.8% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,216,862 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,747,553 Residential Mortgage Pass-Through Ctfs.—.2% CS First Boston Commercial Mortgage Trust, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 238,326 242,254 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.95 2/25/36 1,413,199 c 1,328,893 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.70 2/25/36 1,142,918 c 1,075,475 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 709 c 507 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 338,681 320,030 Telecommunications—1.2% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 2,165,000 2,938,044 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications (continued) Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 2,870,000 b 3,214,400 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 3,440,000 3,674,243 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 5,050,000 5,480,654 U.S. Government Agencies—4.0% Federal National Mortgage Association, Notes 1.55 10/29/19 12,425,000 e 12,399,380 Federal National Mortgage Association, Notes 1.55 10/29/19 12,770,000 e 12,677,188 Federal National Mortgage Association, Notes 1.70 10/4/19 12,940,000 e 12,937,360 Federal National Mortgage Association, Notes 1.70 11/13/19 12,425,000 e 12,425,572 Small Business Administration Participation Ctfs., Gov’t Gtd. Debs., Ser. 97-J 6.55 10/1/17 91,306 98,556 U.S. Government Agencies/ Mortgage-Backed—25.5% Federal Home Loan Mortgage Corp.: 4.00% 31,915,000 e,f 33,844,859 5.00%, 10/1/18—9/1/40 1,348,153 e 1,493,712 5.50%, 11/1/22—5/1/40 5,657,245 e 6,139,995 6.00%, 7/1/17—12/1/37 2,150,647 e 2,373,328 6.50%, 3/1/14—3/1/32 228,102 e 262,453 7.00%, 11/1/31 96,963 e 113,883 7.50%, 12/1/25—1/1/31 23,968 e 26,910 8.00%, 10/1/19—1/1/28 8,307 e 9,632 8.50%, 7/1/30 509 e 636 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 592,325 e 601,832 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 73,996 e 74,570 18 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association: 2.50% 11,620,000 e,f 12,033,963 3.00% 77,540,000 e,f 80,259,566 3.50% 92,540,000 e,f 97,615,236 4.00% 26,615,000 e,f 28,295,072 5.00% 29,325,000 e,f 31,661,842 4.50%, 11/1/14 1,684 e 1,810 5.00%, 5/1/18—9/1/40 4,245,578 e 4,673,000 5.50%, 8/1/22—8/1/40 14,632,439 e 16,058,095 6.00%, 1/1/19—1/1/38 2,013,833 e 2,212,285 6.50%, 3/1/26—10/1/32 83,243 e 95,789 7.00%, 9/1/14—7/1/32 49,479 e 57,111 7.50%, 10/1/15—3/1/31 13,380 e 14,894 8.00%, 5/1/13—3/1/31 17,522 e 20,242 Pass-Through Ctfs., REMIC Ser. 1988-16, Cl. B, 9.50%, 6/25/18 45,156 e 50,272 Government National Mortgage Association I: 5.50%, 4/15/33 1,638,784 1,822,675 6.50%, 4/15/28—9/15/32 47,325 55,470 7.00%, 12/15/26—9/15/31 15,229 18,143 7.50%, 12/15/26—11/15/30 4,963 5,185 8.00%, 5/15/26—10/15/30 16,828 18,409 8.50%, 4/15/25 3,964 4,813 9.00%, 10/15/27 8,988 9,257 9.50%, 2/15/25 2,464 2,827 9.50%, 11/15/17 54,272 58,210 Government National Mortgage Association II: 6.50%, 2/20/31—7/20/31 95,455 111,993 7.00%, 11/20/29 299 357 U.S. Government Securities—37.3% U.S. Treasury Bonds: 3.88%, 8/15/40 42,475,000 d 48,912,638 4.63%, 2/15/40 1,475,000 d 1,913,121 6.13%, 11/15/27 2,410,000 3,481,320 U.S. Treasury Notes: 0.13%, 7/31/14 38,035,000 d 37,987,456 0.63%, 2/28/13 73,610,000 73,650,265 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 0.75%, 3/31/13 155,130,000 155,317,862 1.75%, 5/31/16 7,560,000 7,877,165 2.13%, 5/31/15 35,800,000 d 37,304,710 2.38%, 7/31/17 68,035,000 d 72,893,107 2.50%, 3/31/13 26,700,000 26,806,400 3.88%, 2/15/13 2,815,000 d 2,819,400 Utilities—2.4% Calpine, Sr. Scd. Notes 7.88 1/15/23 734,000 b 814,740 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 1,032,423 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 72,156 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 780,022 Electricite de France, Sub. Notes 5.25 1/29/49 5,815,000 b,c 5,701,375 Enel Finance International, Gtd. Notes 6.25 9/15/17 5,673,000 b 6,355,604 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,491,799 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 407,337 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 541,171 Nisource Finance, Gtd. Notes 4.45 12/1/21 3,295,000 3,604,219 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,577,957 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Utilities (continued) Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 738,239 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 2,510,000 b 3,629,581 Total Bonds and Notes (cost $1,465,788,047) Preferred Stocks—.5% Shares Value ($) Financial General Electric Capital, Non -Cum, Perpetual, Ser. B, $6.25 (cost $6,400,000) 64,000 c Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, February 2013 @ $1.75 (cost $348,492) 27,120,000 g Principal Short -Term Investments—.3% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 2/7/13 (cost $3,379,949) 3,380,000 h Other Investment—1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,470,251) 23,470,251 i The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,941,351) 9,941,351 i Total Investments (cost $1,509,328,090) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association GO—General Obligation LIBOR—London Interbank Offered Rate REIT—Real Estate Investment Trust REMIC—Real Estate Mortgage Investment Conduit USD—U.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2013, these securities were valued at $148,454,143 or 11.8% of net assets. c Variable rate security—interest rate subject to periodic change. d Security, or portion thereof, on loan.At January 31, 2013, the value of the fund’s securities on loan was $201,493,338 and the value of the collateral held by the fund was $206,620,887, consisting of cash collateral of $9,941,351 and U.S. Government and agency securities valued at $196,679,536. e The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government Agencies/ Short-Term/Money Market Investments 3.0 Mortgage-Backed 66.8 Municipal Bonds .8 Corporate Bonds 34.7 Preferred Stocks .5 Foreign/Governmental 7.3 Residential Mortgage-Backed .2 Asset-Backed 5.7 Options Purchased .0 Commercial Mortgage-Backed 4.5 † Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long Long Gilt 178 32,852,027 March 2013 (790,069 ) Financial Futures Short Euro-Bond 183 (35,258,727 ) March 2013 671,880 U.S. Treasury 10 Year Notes 873 (114,608,531 ) March 2013 1,551,609 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES January 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $201,493,338)—Note 1(c): Unaffiliated issuers 1,475,916,488 1,520,452,808 Affiliated issuers 33,411,602 33,411,602 Cash 38,088 Cash denominated in foreign currencies 675,673 690,532 Receivable for open mortgage dollar roll transactions—Note 4 57,923,457 Receivable for investment securities sold 11,146,384 Dividends, interest and securities lending receivable 9,745,777 Receivable for shares of Common Stock subscribed 177,009 Prepaid expenses 46,897 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 911,840 Payable for open mortgage dollar roll transactions—Note 4 346,212,296 Payable for investment securities purchased 15,362,174 Liability for securities on loan—Note 1(c) 9,941,351 Payable for shares of Common Stock redeemed 1,580,357 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,297,249 Payable for futures variation margin—Note 4 137,257 Accrued expenses 402,956 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,214,858,229 Accumulated undistributed investment income—net 952,571 Accumulated net realized gain (loss) on investments (2,757,788 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $1,433,420 net unrealized appreciation on financial futures) 44,734,062 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 948,132,909 42,185,402 267,468,763 Shares Outstanding 67,481,652 3,002,470 19,043,579 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended January 31, 2013 (Unaudited) Investment Income ($): Income: Interest 14,948,851 Dividends; Unaffiliated issuers 131,771 Affiliated issuers 8,391 Income from securities lending—Note 1(c) 86,778 Total Income Expenses: Management fee—Note 3(a) 2,559,445 Shareholder servicing costs—Note 3(c) 1,996,979 Distribution fees—Note 3(b) 163,611 Professional fees 55,801 Custodian fees—Note 3(c) 44,909 Prospectus and shareholders’ reports 43,843 Registration fees 36,154 Directors’ fees and expenses—Note 3(d) 13,553 Loan commitment fees—Note 2 3,956 Miscellaneous 42,958 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (1,060 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 15,503,151 Net realized gain (loss) on options transactions 441,174 Net realized gain (loss) on financial futures (551,193 ) Net realized gain (loss) on swap transactions (352,560 ) Net realized gain (loss) on forward foreign currency exchange contracts (632,605 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,245,008 ) Net unrealized appreciation (depreciation) on options transactions (342,179 ) Net unrealized appreciation (depreciation) on financial futures 1,430,857 Net unrealized appreciation (depreciation) on forward foreign currency exchange transactions (1,904,500 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 a Operations ($): Investment income—net 10,215,642 20,073,218 Net realized gain (loss) on investments 14,407,967 56,966,087 Net unrealized appreciation (depreciation) on investments (4,060,830 ) 1,971,412 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (11,484,888 ) (24,241,554 ) Class B Shares — (31,151 ) Class C Shares (345,195 ) (690,147 ) Class I Shares (1,355,862 ) (1,519,897 ) Net realized gain on investments: Class A Shares (9,121,682 ) — Class C Shares (405,880 ) — Class I Shares (940,415 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 55,346,028 171,064,546 Class B Shares — 44,521 Class C Shares 2,235,781 8,374,236 Class I Shares 27,384,446 77,838,952 Net assets received in connection with reorganization—Note 1 172,875,697 — Dividends reinvested: Class A Shares 18,465,186 21,511,901 Class B Shares — 22,619 Class C Shares 525,331 475,791 Class I Shares 1,815,251 1,187,030 Cost of shares redeemed: Class A Shares (114,482,268 ) (359,737,664 ) Class B Shares — (4,016,237 ) Class C Shares (3,936,610 ) (8,375,469 ) Class I Shares (23,618,484 ) (17,792,480 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 1,124,267,859 1,181,142,145 End of Period Undistributed investment income—net 952,571 3,922,874 26 Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 a Capital Share Transactions: Class A b Shares sold 3,911,939 12,512,995 Shares issued for dividends reinvested 1,305,795 1,566,724 Shares redeemed (8,086,284 ) (26,326,576 ) Net Increase (Decrease) in Shares Outstanding ) ) Class B b Shares sold — 3,269 Shares issued for dividends reinvested — 1,661 Shares redeemed — (293,447 ) Net Increase (Decrease) in Shares Outstanding — ) Class C Shares sold 158,313 610,565 Shares issued for dividends reinvested 37,161 34,638 Shares redeemed (278,530 ) (610,419 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 1,928,840 5,687,821 Shares issued in connection with reorganization—Note 1 12,234,875 — Shares issued for dividends reinvested 128,471 86,023 Shares redeemed (1,669,413 ) (1,294,355 ) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended July 31, 2012, 119,625 Class B shares representing $1,636,401 were automatically converted to 119,569 Class A shares. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2013 Year Ended July 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.08 13.44 13.15 12.00 12.02 12.40 Investment Operations: Investment income—net b .13 .25 .41 .53 .56 .55 Net realized and unrealized gain (loss) on investments .14 .71 .33 1.15 (.02 ) (.32 ) Total from Investment Operations .27 .96 .74 1.68 .54 .23 Distributions: Dividends from investment income—net (.17 ) (.32 ) (.45 ) (.53 ) (.56 ) (.60 ) Dividends from net realized gain on investments (.13 ) — (.01 ) Total Distributions (.30 ) (.32 ) (.45 ) (.53 ) (.56 ) (.61 ) Net asset value, end of period 14.05 14.08 13.44 13.15 12.00 12.02 Total Return (%) c 1.92 d 7.26 5.75 14.29 4.90 1.76 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 e .89 .88 .89 .92 .87 Ratio of net expenses to average net assets .86 e .89 .88 .88 .82 .80 Ratio of net investment income to average net assets 1.80 e 1.80 3.14 4.21 4.93 4.53 Portfolio Turnover Rate f 249.42 d 464.84 371.17 237.07 343.03 385.86 Net Assets, end of period ($ x 1,000) 948,133 990,446 1,110,179 1,176,710 1,125,878 1,257,597 a The fund commenced offering four classes of shares on May 13, 2008.The existing Investor shares were redesignated as Class A shares. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2013, July 31, 2012, 2011, 2010, 2009 and 2008 were 118.10%, 205.07%, 156.79%, 90.98%, 108.07% and 125.60%, respectively. See notes to financial statements. 28 Six Months Ended January 31, 2013 Year Ended July 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.08 13.44 13.15 12.00 12.02 12.35 Investment Operations: Investment income—net b .08 .15 .32 .43 .46 .06 Net realized and unrealized gain (loss) on investments .13 .72 .33 1.15 (.02 ) (.28 ) Total from Investment Operations .21 .87 .65 1.58 .44 (.22 ) Distributions: Dividends from investment income—net (.11 ) (.23 ) (.36 ) (.43 ) (.46 ) (.11 ) Dividends from net realized gain on investments (.13 ) — Total Distributions (.24 ) (.23 ) (.36 ) (.43 ) (.46 ) (.11 ) Net asset value, end of period 14.05 14.08 13.44 13.15 12.00 12.02 Total Return (%) c 1.54 d 6.49 5.01 13.40 4.01 (1.81 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 e 1.63 1.59 1.66 1.69 1.49 e Ratio of net expenses to average net assets 1.60 e 1.63 1.59 1.66 1.69 1.49 e Ratio of net investment income to average net assets 1.07 e 1.07 2.44 3.41 4.07 2.64 e Portfolio Turnover Rate f 249.42 d 464.84 371.17 237.07 343.03 385.86 Net Assets, end of period ($ x 1,000) 42,185 43,439 41,001 47,907 50,196 54,928 a From May 13, 2008 (commencement of initial offering) to July 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2013, July 31, 2012, 2011, 2010, 2009 and 2008 were 118.10%, 205.07%, 156.79%, 90.98%, 108.07% and 125.60%, respectively. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2013 Year Ended July 31, Class I Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.08 13.44 13.14 12.00 12.01 12.40 Investment Operations: Investment income—net b .13 .28 .46 .56 .58 .60 Net realized and unrealized gain (loss) on investments .15 .72 .34 1.15 .00 c (.34 ) Total from Investment Operations .28 1.00 .80 1.71 .58 .26 Distributions: Dividends from investment income—net (.18 ) (.36 ) (.50 ) (.57 ) (.59 ) (.64 ) Dividends from net realized gain on investments (.13 ) — (.01 ) Total Distributions (.31 ) (.36 ) (.50 ) (.57 ) (.59 ) (.65 ) Net asset value, end of period 14.05 14.08 13.44 13.14 12.00 12.01 Total Return (%) 2.02 d 7.59 6.09 14.52 5.27 2.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .66 e .69 .55 .62 .60 .52 Ratio of net expenses to average net assets .66 e .69 .55 .59 .54 .52 Ratio of net investment income to average net assets 2.02 e 1.99 3.46 4.46 5.18 4.83 Portfolio Turnover Rate f 249.42 d 464.84 371.17 237.07 343.03 385.86 Net Assets, end of period ($ x 1,000) 267,469 90,383 26,085 29,781 27,624 38,600 a The fund commenced offering four classes of shares on May 13, 2008.The existing Institutional shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2013, July 31, 2012, 2011, 2010, 2009 and 2008 were 118.10%, 205.07%, 156.79%, 90.98%, 108.07% and 125.60%, respectively. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Intermediate Term Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. As of the close of business on January 18, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Company’s Board of Directors (the “Board”), all of the assets, subject to the liabilities, of Dreyfus Investment Funds—Dreyfus/Standish Fixed Income Fund (“Standish Fixed Income”) were transferred to the fund in exchange for Class I shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Standish Fixed Income received Class I shares of the fund, in an amount equal to the aggregate net asset value of their investment in Standish Fixed Income at the time of the exchange. The exchange ratio for Standish Fixed Income was 1.59 to 1.The net asset value of the fund’s shares on the close of business January 18, 2013, after the reorganization was $14.13 for Class I shares, and a total of 12,234,875 Class I shares were issued to shareholders of Standish Fixed Income in the exchange. The net unrealized appreciation (depreciation) on investments and net assets prior to the acquisition as of the merger date for Standish Fixed Income and the fund, were as follows: Unrealized Appreciation (Depreciation) ($) Net Assets ($) Standish Fixed Income 7,139,312 172,875,696 Dreyfus Intermediate Term Income Fund 43,883,102 1,098,899,812 Total The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Assuming the merger had been completed on August 1, 2012, the fund’s pro forma results of the Statement of Operations during the period ended January 31, 2013 would have been as follows: Net investment income (loss) $ 11,980,134 1 Net realized and unrealized gain (loss) on investments $ 13,305,315 2 Net increase (decrease) in net assets resulting from operations $ 25,285,449 1 $10,215,642 as reported in the Statement of Operations plus $1,764,492 Standish Fixed Income pre-merger. 2 $10,347,137 as reported in the Statement of Operations plus $2,958,178 Standish Fixed Income pre-merger. Because the combined funds have been managed as a single integrated fund since the merger was completed, it is not practicable to separate the amounts of revenue and earnings of Standish Fixed Income that have been included in the fund’s Statement of Operations during the period ended January 31, 2013. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 1.2 billion shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (600 million shares authorized), Class C (100 million shares authorized) and Class I (500 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 32 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from 34 dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 71,772,176 — Commercial Mortgage-Backed — 57,049,337 — Corporate Bonds † — 437,054,901 — Foreign Government — 91,642,292 — Municipal Bonds — 9,964,415 — Mutual Funds 33,411,602 — — Preferred Stocks † — 7,016,403 — Residential Mortgage-Backed — 2,967,159 — U.S. Government Agencies/ Mortgage-Backed — 370,636,382 — U.S. Treasury — 472,343,430 — Other Financial Instruments: Financial Futures †† 2,223,489 — — Options Purchased — 6,313 — 36 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Financial Futures †† (790,069) — — ) Forward Foreign Currency Exchange Contracts †† — (1,297,249) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At January 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended January 31, 2013,The Bank of NewYork Mellon earned $46,727 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2013 were as follows: Affiliated Investment Value Value Net Company 7/31/2012 ($) Purchases ($) Sales ($) 1/31/2013($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,471,434 247,891,287 232,892,470 23,470,251 1.9 Dreyfus Institutional Cash Advantage Fund 6,366,959 43,660,974 40,086,582 9,941,351 .8 Total 14,838,393 291,552,261 38 (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended July 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $3,279,847 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2012. If not applied, the carryover expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2012 was as follows: ordinary income $26,482,749. The tax character of current year distributions will be determined at the end of the current fiscal year. (g) New Accounting Pronouncements: In April 2011, FASB issued Accounting Standards Update No. 2011-03 “Transfers and Servicing (Topic 860) Reconsideration of Effective Control for Repurchase Agreements”(“ASU 2011-03”) which relates to the accounting for repurchase agreements and similar agreements including mortgage dollar rolls, that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 modifies the criteria for determining effective control of transferred assets and as a result certain agreements may now be accounted for as secured borrowings.ASU 2011-03 was effective for new transfers and existing transactions that were modified in the first interim or annual period beginning on or after December 15, 2011. The new disclosures have been implemented and there was no change in accounting for the fund. Management has determined that the fund has not entered into transactions that can be deemed “secured borrowings” as defined by ASU 2011-03. In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits 40 the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund's financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from February 1, 2013 through January 31, 2014, to waive receipt of its fees and/or assume the expenses of the fund’s Class I shares, so that the expenses of the fund’s Class I shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .55% of the value of the average daily net assets of Class I shares. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended January 31, 2013, the Distributor retained $4,652 from commissions earned on sales of the fund’s Class A shares and $676 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended January 31, 2013, Class C shares were charged $163,611, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2013, Class A and Class C shares were charged $1,234,943 and $54,537, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended January 42 31, 2013, the fund was charged $213,287 for transfer agency services and $7,728 for cash management services. Cash management fees were partially offset by earnings credits of $992. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended January 31, 2013, the fund was charged $44,909 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended January 31, 2013, the fund was charged $4,660 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $68. During the period ended January 31, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $481,367, Distribution Plan fees $27,115, Shareholder Services Plan fees $212,153, custodian fees $59,841, Chief Compliance Officer fees $4,645 and transfer agency fees $126,719. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, options transactions, financial futures, forward contracts and swap transactions, during the period ended January 31, 2013, amounted to $3,579,123,813 and $3,482,357,364, respectively, of which $1,830,769,307 in purchases and $1,833,459,099 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of January 31, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 2,229,802 Interest rate risk 1 (790,069 ) Foreign exchange risk — Foreign exchange risk 3 (1,297,249 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Unrealized depreciation on forward foreign currency exchange contracts. 44 The effect of derivative instruments in the Statement of Operations during the period ended January 31, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 4 Transactions 5 Contracts 6 Transactions 7 Total Interest rate (551,193 ) 441,174 — (352,560 ) ) Foreign exchange — — (632,605 ) — ) Total ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 8 Transactions 9 Contracts 10 Total Interest rate 1,430,857 (342,179 ) — Foreign exchange — — (1,904,500 ) ) Total ) ) ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net realized gain (loss) on swap transactions. 8 Net unrealized appreciation (depreciation) on financial futures. 9 Net unrealized appreciation (depreciation) on options transactions. 10 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at January 31, 2013 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, or as a substitute for an investment.The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is 46 written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received.The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At January 31, 2013, there were no options written outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at January 31, 2013: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Mexican New Peso, Expiring 2/28/2013 a 147,625,000 11,639,505 11,579,365 (60,140 ) Sales: Proceeds ($) Euro, Expiring 2/28/2013 b 53,705,000 71,816,259 72,931,396 (1,115,137 ) South African Rand, Expiring 2/28/2013 a 58,050,000 6,344,678 6,466,650 (121,972 ) ) Counterparties: a JPMorgan Chase & Co. b Morgan Stanley Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting 48 interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk.At January 31, 2013, there were no interest rate swap agreements outstanding. The following summarizes the average market value of derivatives outstanding during the period ended January 31, 2013: Average Market Value ($) Interest rate financial futures 111,074,365 Interest rate options contracts 185,649 Forward contracts 67,343,851 The following summarizes the average notional value of swap contracts outstanding during the period ended January 31, 2013: Average Notional Value ($) Interest rate swap contracts 23,245,714 At January 31, 2013, accumulated net unrealized appreciation on investments was $44,536,320, consisting of $48,857,023 gross unrealized appreciation and $4,320,703 gross unrealized depreciation. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 49 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Short Term Income Fund SEMIANNUAL REPORT January 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Financial Futures 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Short Term Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Short Term Income Fund, covering the six-month period from August 1, 2012, through January 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets during the reporting period, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S.Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013 relative to 2012, especially during the second half of the year. The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery. We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation February 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2012, through January 31, 2013, as provided by David Horsfall and David Bowser, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended January 31, 2013, Dreyfus Short Term Income Fund’s Class D shares produced a total return of 1.96%, and Class P shares produced a total return of 1.95%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch 1-5Year Corporate/Government Index (the “Index”), achieved a total return of 0.58% for the same period. 2 With interest rates anchored by the Federal Reserve Board’s (the “Fed”) historically low target for the overnight federal funds rate, income-oriented investors continued to seek higher yields from riskier market sectors over the reporting period.The fund produced higher returns than its benchmark, primarily due to its emphasis on better performing corporate bonds, asset-backed securities and commercial mortgage-backed securities. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in fixed-income securities of U.S. or foreign issuers rated investment grade or the unrated equivalent as determined by Dreyfus.This may include U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs) and foreign bonds. For additional yield, the fund may invest up to 20% of its assets in fixed-income securities rated below investment grade (“high yield” or “junk” bonds) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus.The fund will focus primarily on U.S. securities, but may invest up to 30% of its total assets in fixed-income securities of foreign issuers, including those of issuers in emerging markets.Typically, the fund’s portfolio can be expected to have an average effective maturity and an average effective duration of three years or less. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Accommodative Monetary Policy Kept Rates Low The reporting period began in the midst of rebounding financial markets as concerns eased regarding sluggish U.S. employment trends and the European financial crisis. Indeed, improving U.S. economic data, quantitative easing by Europe’s policymakers, and less restrictive monetary and fiscal policies in key emerging markets boosted economic sentiment, prompting many investors to turn away from traditional safe havens and toward riskier assets. While yields of U.S. government securities typically would be expected to rise under these conditions, they remained low due to aggressively accommodative monetary policy initiatives from central banks worldwide, including the Fed’s Operation Twist, which sought to reduce long-term interest rates through sales of short-term U.S. Treasury securities and purchases of long-term bonds. Meanwhile, an improving business environment buoyed prices of corporate-, asset-, and commercial mortgage-backed securities, reducing yield differences along the market’s credit-quality spectrum. In September, the Fed announced that it would take additional steps to stimulate employment growth through a new, open-ended round of quantitative easing involving purchases of up to $40 billion of mortgage-backed securities per month. In addition, the central bank extended its forecast for low interest rates through mid-2015. These actions supported bond prices through the reporting period’s end, and it helped mitigate the impact of uncertainty stemming from an ongoing, contentious political debate regarding U.S. fiscal policy. Security Selection Strategy Produced Positive Results The fund’s relative performance was bolstered by overweighted exposure to higher yielding market sectors. Among corporate bonds, the fund achieved particularly robust results from the financials sector as well as bonds with ratings at the bottom of the investment-grade range.The fund also received relatively robust results from overweighted positions in asset-backed securities and commercial mortgage-backed securities.The fund’s holding of European sovereign bonds, which are not represented in the benchmark, also helped bolster its relative performance.The fund especially benefited from rebounds among bonds issued by Italy, Spain and Ireland. Our interest rate strategies also produced positive results. A modestly short average duration helped cushion the effects of a mild rise in yields across the two- to five-year 4 maturity range over the final months of 2012 as economic conditions improved and investors increasingly turned to riskier market sectors. The fund successfully employed interest-rate futures to set its duration positioning, and it used currency forward contracts to hedge currency-related risks in its sovereign bond positions. In addition, currency forward contracts enabled the fund to profit from positions in the Mexican peso and South African rand. Positioned for Further Economic Improvement Although we are aware that the U.S. economy remains vulnerable to a number of headwinds, including the ongoing European financial crisis and concerns about U.S. fiscal policies, recent economic data suggests that interest rates have little room for further declines.Therefore, we have retained the fund’s relatively short duration posture, and we have continued to seek income opportunities from higher yielding market sectors. February 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investing internationally involves special risk, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch 1-5Year Corporate/Government Index is a market value-weighted index that tracks the performance of publicly placed, non-convertible, fixed-rate, coupon-bearing, investment-grade U.S. domestic debt. Maturities of the securities range from one to five years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short Term Income Fund from August 1, 2012 to January 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2013 Class D Class P Expenses paid per $1,000 † $ 3.77 $ 3.92 Ending value (after expenses) $ 1,019.60 $ 1,019.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2013 Class D Class P Expenses paid per $1,000 † $ 3.77 $ 3.92 Ending value (after expenses) $ 1,021.48 $ 1,021.32 † Expenses are equal to the fund’s annualized expense ratio of .74% for Class D and .77% for Class P, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—97.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables—7.9% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.28 8/15/17 780,000 b 793,044 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 837,232 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 413,474 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 672,436 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,262,180 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,734,578 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,429,989 AmeriCredit Automobile Receivables Trust, Ser. 2010-2, Cl. E 8.66 10/10/17 550,000 c 609,058 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 438,166 CarMax Auto Owner Trust, Ser. 2010-3, Cl. C 2.59 8/15/16 450,000 464,362 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 191,092 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 2,615,000 2,733,687 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 480,000 481,496 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. C 1.89 5/15/17 919,981 c 925,372 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 300,000 301,618 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 573,296 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 765,058 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,231,152 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 545,000 563,867 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 1,275,000 1,315,586 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 820,000 860,609 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 285,000 300,338 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 663,929 Asset-Backed Ctfs./Equipment—.8% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 1,850,000 Asset-Backed Ctfs./ Home Equity Loans—.6% AH Mortgage Advance Trust, Ser. SART-3, Cl. 1A1 2.98 3/13/43 1,000,000 c 1,003,579 Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 524,815 b 535,605 Casinos—.2% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 550,000 Commercial Mortgage Pass-Through Ctfs.—3.4% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 90,253 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.19 9/10/47 895,000 b 993,361 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 600,000 b 695,850 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 251,773 b 254,170 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 1,074,492 1,126,977 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 825,000 b 968,121 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,630,000 b,c 1,635,232 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 2.63 3/6/20 730,000 b,c 734,419 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 4.80 3/6/20 350,000 b,c 353,827 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 193,776 b 204,958 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 645,000 b 751,738 Morgan Stanley Capital I Trust, Ser. 2005-HQ7, Cl. A4 5.21 11/14/42 475,000 b 522,426 Morgan Stanley Dean Witter Capital I Trust, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 29,221 29,291 Consumer Discretionary—3.0% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 570,000 642,675 Comcast, Gtd. Notes 5.90 3/15/16 655,000 749,828 COX Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 c 791,103 Daimler Finance, Gtd. Notes 1.25 1/11/16 1,130,000 c 1,131,654 DISH DBS, Gtd. Notes 5.88 7/15/22 625,000 667,188 Hanesbrands, Gtd. Notes 6.38 12/15/20 600,000 652,500 NBCUniversal Media, Sr. Unscd. Notes 3.65 4/30/15 700,000 741,952 Staples, Sr. Unscd. Notes 2.75 1/12/18 1,295,000 1,301,632 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 730,000 730,788 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples—1.1% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,397,438 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 530,000 639,270 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 c 679,578 Energy—2.7% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 1,015,000 1,203,888 Continental Resources, Gtd. Notes 5.00 9/15/22 670,000 716,900 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 266,302 Hess, Sr. Unscd. Notes 8.13 2/15/19 505,000 647,156 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 992,443 MEG Energy, Gtd. Notes 6.38 1/30/23 650,000 c 680,875 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 611,354 Unit, Gtd. Notes 6.63 5/15/21 640,000 667,200 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 403,034 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 473,468 Financial—20.4% Ally Financial, Gtd. Notes 4.63 6/26/15 1,200,000 1,260,886 Ally Financial, Gtd. Notes 5.50 2/15/17 1,285,000 1,387,726 American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 622,670 American International Group, Sr. Unscd. Notes 3.65 1/15/14 190,000 195,411 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 239,030 AON, Gtd. Notes 3.50 9/30/15 695,000 731,100 Bangkok Bank, Sr. Unscd. Notes 3.88 9/27/22 615,000 c 632,488 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 3,005,000 3,207,765 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 430,000 497,089 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 1,805,000 1,864,016 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 397,578 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 555,000 595,238 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 330,000 350,158 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 3,590,000 3,944,107 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 560,000 603,355 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 719,570 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 652,458 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 350,000 454,888 EPR Properties, Gtd. Notes 5.75 8/15/22 670,000 706,456 ERAC USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 c 1,238,065 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 390,275 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 1,750,000 1,819,578 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 740,242 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 373,590 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 975,000 1,005,328 General Electric Capital, Sr. Unscd. Notes 3.35 10/17/16 950,000 1,019,797 Genworth Financial, Sr. Unscd. Notes 7.20 2/15/21 210,000 247,474 Genworth Financial, Sr. Unscd. Notes 7.70 6/15/20 320,000 384,092 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 680,000 720,270 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 405,000 472,927 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 651,059 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 492,636 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 630,000 657,278 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 905,000 965,726 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 c 429,960 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 625,000 675,506 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 535,000 556,400 Intesa Sanpaolo, Sr. Unscd. Notes 3.13 1/15/16 500,000 496,602 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 785,000 c 841,818 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 c 614,735 MetLife Institutional Funding II, Scd. Notes 1.21 4/4/14 1,200,000 b,c 1,210,261 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) MetLife, Sr. Unscd. Notes 7.72 2/15/19 500,000 653,703 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 650,000 686,881 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 660,000 691,621 PNC Bank, Sub. Notes 6.88 4/1/18 600,000 748,022 Principal Life Global Funding II, Scd. Notes 1.00 12/11/15 1,970,000 c 1,967,898 Prudential Financial, Sr. Unscd. Notes 3.00 5/12/16 590,000 622,794 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 365,000 398,919 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 705,000 706,668 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 747,975 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 b 1,434,592 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 1,925,000 c 1,953,681 Standard Chartered, Sub. Notes 3.95 1/11/23 1,415,000 c 1,396,655 WEA Finance, Gtd. Notes 7.13 4/15/18 460,000 c 565,859 WEA Finance, Gtd. Notes 7.50 6/2/14 320,000 c 346,819 Willis North America, Gtd. Notes 6.20 3/28/17 615,000 700,524 Willis North America, Gtd. Notes 7.00 9/29/19 1,360,000 1,581,466 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental—3.6% Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 590,000 d 621,251 Irish Government, Unscd. Bonds EUR 5.50 10/18/17 435,000 656,585 Italian Government, Unscd. Bonds EUR 4.75 6/1/17 1,360,000 1,980,785 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 1,214,725 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 600,000 662,250 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 240,000 313,648 Spanish Government, Sr. Unscd. Bonds EUR 5.50 7/30/17 2,250,000 3,284,525 Health Care—.6% Actavis, Sr. Unscd. Notes 3.25 10/1/22 525,000 524,985 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 125,000 131,875 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 835,000 841,667 Industrial—1.4% Bombardier, Sr. Notes 6.13 1/15/23 680,000 c 695,300 Hutchison Whampoa International (12) (II), Gtd. Notes 2.00 11/8/17 925,000 c 920,559 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 490,000 c 708,564 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 807,575 Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 242,825 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Information Technology—.3% Hewlett-Packard, Sr. Unscd. Notes 2.20 12/1/15 405,000 407,929 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 345,000 340,000 Materials—1.1% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 630,000 b,d 694,052 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 590,000 638,227 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 225,000 c 232,875 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 265,000 c 376,510 Vale Overseas, Gtd. Notes 4.38 1/11/22 650,000 674,601 Residential Mortgage Pass-Through Ctfs.—.2% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 236,372 240,268 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.08 12/25/34 200,350 b 197,610 Telecommunication Services—.9% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 465,000 631,035 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,455,000 1,579,080 U.S. Government Agencies—10.6% Federal Home Loan Mortgage Corp., Notes 1.25 8/1/19 6,450,000 d,e 6,406,334 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 11,625,000 e 12,063,077 Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 d,e 5,091,493 Federal National Mortgage Association, Notes 1.50 6/26/13 2,475,000 e 2,488,999 U.S. Government Agencies/ Mortgage-Backed—.1% Federal Home Loan Mortgage Corp.; 6.50%, 6/1/32 1,440 e 1,665 Federal National Mortgage Association; Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 161,274 e 168,364 Government National Mortgage Association II: 7.00%, 12/20/30—4/20/31 10,915 13,088 7.50%, 11/20/29—12/20/30 11,331 14,021 U.S. Government Securities—37.7% U.S. Treasury Notes: 0.13%, 7/31/14 1,170,000 d 1,168,538 0.63%, 2/28/13 3,810,000 3,812,084 0.75%, 3/31/13 6,085,000 6,092,369 1.75%, 4/15/13 6,940,000 6,964,130 2.13%, 5/31/15 61,490,000 d 64,074,486 2.50%, 3/31/13 1,215,000 1,219,842 3.63%, 5/15/13 9,105,000 d 9,197,470 3.88%, 2/15/13 225,000 d 225,352 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Utilities—1.2% Calpine, Sr. Scd. Notes 7.88 1/15/23 147,000 c 163,170 Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 948,356 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 604,742 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 840,919 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 508,631 Total Bonds and Notes (cost $236,262,511) Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, February 2013 @ $1.75 (cost $77,807) 6,055,000 f Principal Short -Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 2/7/13 (cost $309,993) 310,000 g Other Investment—1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,377,132) 4,377,132 h The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,273,500) 1,273,500 h Total Investments (cost $242,300,943) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate REIT—Real Estate Investment Trust REMIC—Real Estate Mortgage Investment Conduit USD—U.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro b Variable rate security—interest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2013, these securities were valued at $22,839,914 or 9.3% of net assets. d Security, or portion thereof, on loan.At January 31, 2013, the value of the fund’s securities on loan was $82,227,358 and the value of the collateral held by the fund was $84,603,725, consisting of cash collateral of $1,273,500 and U.S Government Agencies & securities valued at $83,330,225. e The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 48.4 Short-Term/ Corporate Bonds 32.9 Money Market Investments 2.4 Asset/Mortgage-Backed 12.9 Options Purchased .0 Foreign/Governmental 3.6 † Based on net assets. See notes to financial statements. 18 STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long U.S. Treasury 2 Year Notes 271 59,733,481 March 2013 3,497 Financial Futures Short U.S. Treasury 5 Year Notes 68 (8,413,938 ) March 2013 52,281 U.S. Treasury 10 Year Notes 234 (30,719,813 ) March 2013 474,094 See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES January 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $82,227,358)—Note 1(c): Unaffiliated issuers 236,650,311 241,016,836 Affiliated issuers 5,650,632 5,650,632 Cash 40,464 Cash denominated in foreign currencies 43,005 43,857 Dividend, interest and securities lending income receivable 1,664,418 Receivable for shares of Common Stock subscribed 43,502 Prepaid expenses 23,879 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 157,737 Liability for securities on loan—Note 1(c) 1,273,500 Payable for investment securities purchased 368,194 Payable for shares of Common Stock redeemed 304,309 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 119,247 Payable for futures variation margin—Note 4 10,443 Accrued expenses 75,010 Net Assets ($) Composition of Net Assets ($): Paid-in capital 302,625,800 Accumulated distribution in excess of investment income—net (342,679 ) Accumulated net realized gain (loss) on investments (60,891,096 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, forward foreign currency exchange contracts and foreign currency transactions (including $529,872 net unrealized appreciation on financial futures) 4,783,123 Net Assets ($) Net Asset Value Per Share Class D Class P Net Assets ($) 245,057,808 1,117,340 Shares Outstanding 22,726,844 103,507 Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Six Months Ended January 31, 2013 (Unaudited) Investment Income ($): Income: Interest 2,865,287 Income from securities lending—Note 1(c) 18,318 Dividends; Affiliated issuers 1,705 Total Income Expenses: Management fee—Note 3(a) 626,414 Shareholder servicing costs—Note 3(b) 383,890 Professional fees 30,237 Registration fees 22,618 Prospectus and shareholders’ reports 22,416 Custodian fees—Note 3(b) 12,546 Directors’ fees and expenses—Note 3(c) 4,452 Loan commitment fees—Note 2 2,614 Miscellaneous 20,600 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (202,727 ) Less—reduction in fees due to earnings credits—Note 3(b) (330 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,815,728 Net realized gain (loss) on options transactions 98,500 Net realized gain (loss) on financial futures (143,202 ) Net realized gain (loss) on swap transactions (78,715 ) Net realized gain (loss) on forward foreign currency exchange contracts (113,859 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 964,852 Net unrealized appreciation (depreciation) on options transactions (76,398 ) Net unrealized appreciation (depreciation) on financial futures 558,045 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (189,734 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 a Operations ($): Investment income—net 1,962,580 3,434,606 Net realized gain (loss) on investments 1,578,452 3,209,773 Net unrealized appreciation (depreciation) on investments 1,256,765 (1,876,259 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class B Shares — (7,301 ) Class D Shares (2,890,991 ) (5,539,247 ) Class P Shares (13,063 ) (24,349 ) Net realized gain on investments: Class D Shares (548,030 ) — Class P Shares (2,446 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class B Shares — 27,663 Class D Shares 23,570,950 56,357,564 Class P Shares 26,613 243,970 Dividends reinvested: Class B Shares — 6,646 Class D Shares 3,083,120 4,909,602 Class P Shares 8,232 13,042 Cost of shares redeemed: Class B Shares — (979,617 ) Class D Shares (33,783,474 ) (71,273,055 ) Class P Shares (77,072 ) (148,110 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 252,003,512 263,648,584 End of Period Undistributed (distribution in excess of) investment income—net (342,679 ) 598,795 22 Six Months Ended January 31, 2013 Year Ended (Unaudited) July 31, 2012 a Capital Share Transactions: Class B b Shares sold — 2,602 Shares issued for dividends reinvested — 624 Shares redeemed — (91,614 ) Net Increase (Decrease) in Shares Outstanding — ) Class D b Shares sold 2,187,663 5,271,729 Shares issued for dividends reinvested 286,139 459,215 Shares redeemed (3,137,200 ) (6,668,756 ) Net Increase (Decrease) in Shares Outstanding ) ) Class P Shares sold 2,464 22,794 Shares issued for dividends reinvested 763 1,218 Shares redeemed (7,137 ) (13,837 ) Net Increase (Decrease) in Shares Outstanding ) a Effective as of the close of Business on March 13, 2012, the fund no longer offers Class B shares. b During the year ended July 31, 2012, 32,512 Class B shares representing $348,357 were automatically converted to 32,571 Class D shares. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2013 Year Ended July 31, Class D Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 10.72 10.76 10.78 10.34 10.33 10.81 Investment Operations: Investment income—net a .09 .14 .23 .32 .42 .46 Net realized and unrealized gain (loss) on investments .12 .05 .06 .51 .03 (.45 ) Total from Investment Operations .21 .19 .29 .83 .45 .01 Distributions: Dividends from investment income—net (.13 ) (.23 ) (.31 ) (.39 ) (.44 ) (.48 ) Dividends from net realized gain on investments (.02 ) — (.01 ) Total Distributions (.15 ) (.23 ) (.31 ) (.39 ) (.44 ) (.49 ) Net asset value, end of period 10.78 10.72 10.76 10.78 10.34 10.33 Total Return (%) 1.96 b 1.80 2.67 8.12 4.66 .02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 c .90 .90 .90 .95 .89 Ratio of net expenses to average net assets .74 c .90 .90 .90 .95 .89 Ratio of net investment income to average net assets 1.57 c 1.33 2.11 3.00 4.25 4.30 Portfolio Turnover Rate 73.74 b,d d 118.74 90.03 99.46 d 86.45 d Net Assets, end of period ($ x 1,000) 245,058 250,850 261,652 256,259 199,863 213,980 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2013, July 31, 2012, 2009 and 2008 were 70.66%, 160.80%, 98.62% and 86.39%, respectively. See notes to financial statements. 24 Six Months Ended January 31, 2013 Year Ended July 31, Class P Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 10.74 10.77 10.79 10.36 10.34 10.82 Investment Operations: Investment income—net a .08 .14 .23 .32 .42 .47 Net realized and unrealized gain (loss) on investments .11 .06 .05 .50 .04 (.46 ) Total from Investment Operations .19 .20 .28 .82 .46 .01 Distributions: Dividends from investment income—net (.12 ) (.23 ) (.30 ) (.39 ) (.44 ) (.48 ) Dividends from net realized gain on investments (.02 ) — (.01 ) Total Distributions (.14 ) (.23 ) (.30 ) (.39 ) (.44 ) (.49 ) Net asset value, end of period 10.79 10.74 10.77 10.79 10.36 10.34 Total Return (%) 1.95 b 1.85 2.65 8.10 4.66 .02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 c .95 .93 .93 .96 .89 Ratio of net expenses to average net assets .77 c .95 .93 .93 .96 .89 Ratio of net investment income to average net assets 1.54 c 1.30 2.09 2.97 4.24 4.32 Portfolio Turnover Rate 73.74 b,d d 118.74 90.03 99.46 d 86.45 d Net Assets, end of period ($ x 1,000) 1,117 1,153 1,047 1,478 1,350 1,678 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2013, July 31, 2012, 2009 and 2008 were 70.66%, 160.80%, 98.62% and 86.39%, respectively. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Short Term Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge.The fund is authorized to issue 700 million shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class D (600 million shares authorized) and Class P (100 million shares authorized). Class D and Class P shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under 26 authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. 28 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 22,999,589 — Commercial Mortgage-Backed — 8,360,623 — Corporate Bonds † — 81,172,263 — Foreign Government — 8,733,769 — Mutual Funds 5,650,632 — — Residential Mortgage-Backed — 437,878 — U.S. Government Agencies/ Mortgage-Backed — 26,247,041 — U.S. Treasury — 93,064,264 — Other Financial Instruments: Financial Futures †† 529,872 — — Options Purchased — 1,409 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (119,247 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. 30 At January 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended January 31, 2013, The Bank of New York Mellon earned $7,851 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2013 were as follows: Affiliated Investment Value Value Net Company 7/31/2012 ($) Purchases ($) Sales ($) 1/31/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 990,548 48,356,403 44,969,819 4,377,132 1.8 Dreyfus Institutional Cash Advantage Fund 1,256,078 9,281,716 9,264,294 1,273,500 .5 Total (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carry- 32 overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended July 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $60,168,453 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2012. If not applied, $29,412,543 of the carryover expires in fiscal year 2013, $8,634,655 The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) expires in fiscal year 2014, $7,342,005 expires in fiscal year 2015, $4,178,299 expires in fiscal year 2016, $5,740,844 expires in fiscal year 2017 and $4,860,107 expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2012 was as follows: ordinary income $5,570,897. The tax character of current year distributions will be determined at the end of the current fiscal year. (g) New Accounting Pronouncements: In April 2011, FASB issued Accounting Standards Update No. 2011-03 “Transfers and Servicing (Topic 860) Reconsideration of Effective Control for Repurchase Agreements”(“ASU 2011-03”) which relates to the accounting for repurchase agreements and similar agreements including mortgage dollar rolls, that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 modifies the criteria for determining effective control of transferred assets and as a result certain agreements may now be accounted for as secured borrowings.ASU 2011-03 was effective for new transfers and existing transactions that were modified in the first interim or annual period beginning on or after December 15, 2011. The new disclosures have been implemented and there was no change in accounting for the fund. Management has determined that the fund has not entered into transactions that can be deemed “secured borrowings” as defined by ASU 2011-03. In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, 34 repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund's financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from October 1, 2012 through Decem-ber 1, 2013, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of none of the classes (excluding of Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the average daily net assets of The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) their class. The reduction in expenses, pursuant to the undertaking, amounted to $202,727 during the period ended January 31, 2013. (b) Under the Shareholder Services Plan, Class D and Class P shares pay the Distributor at an annual rate of .20% of the value of the average daily net assets of Class D shares and .25% of the value of the average daily net assets of Class P shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2013, Class D and Class P shares were charged, $249,425 and $1,425, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended January 31, 2013, the fund was charged $65,468 for transfer agency services and $2,402 for cash management services. Cash management fees were partially offset by earnings credits of $309. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended January 31, 2013, the fund was charged $12,546 pursuant to the custody agreement. 36 The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended January 31, 2013, the fund was charged $1,457 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $21. During the period ended January 31, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $105,092, Shareholder Services Plan fees $42,084, custodian fees $12,015, Chief Compliance Officer fees $4,645 and transfer agency fees $39,481, which are offset against an expense reimbursement currently in effect in the amount of $45,580. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, options transactions, swap transactions and forward contracts, during the period ended January 31, 2013, amounted to $180,251,015 and $190,057,741, respectively, of which $7,515,494 in purchases and $7,531,186 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of January 31, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 531,281 Interest rate risk — Foreign exchange risk — Foreign exchange risk 3 (119,247 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended January 31, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 4 Transactions 5 Contracts 6 Transactions 7 Total Interest rate (143,202 ) 98,500 — (78,715 ) ) Foreign exchange — — (113,859 ) — ) Total ) 38 Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 8 Transactions 9 Contracts 10 Total Interest rate 558,045 (76,398 ) — Foreign exchange — — (189,734 ) ) Total ) ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net realized gain (loss) on swap transactions. 8 Net unrealized appreciation (depreciation) on financial futures. 9 Net unrealized appreciation (depreciation) on options transactions. 10 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equiv-alents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at January 31, 2013 are set forth in the Statement of Financial Futures. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment.The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. 40 As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At January 31, 2013, there were no options written outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at January 31, 2013: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Mexican New Peso, Expiring 2/28/2013 a 16,205,000 1,277,685 1,271,083 (6,602 ) Sales: Proceeds ($) Euro, Expiring 2/28/2013 b 5,425,000 7,254,505 7,367,150 (112,645 ) ) Counterparties: a JPMorgan Chase & Co. b Morgan Stanley Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or 42 losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For financial reporting purposes forward rate agreements are classified as interest rate swaps.At January 31, 2013, there were no interest rate swap agreements outstanding. The following summarizes the average market value of derivatives outstanding during the period ended January 31, 2013: Average Market Value ($) Interest rate financial futures 107,663,459 Interest rate options contracts 41,449 Forward contracts 7,758,660 The following summarizes the average notional value of swap contracts outstanding during the period ended January 31, 2013: Average Notional Value ($) Interest rate swap contracts 5,190,000 At January 31, 2013, accumulated net unrealized appreciation on investments was $4,366,525, consisting of $5,549,437 gross unrealized appreciation and $1,182,912 gross unrealized depreciation. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: Monday, March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: Monday, March 25, 2013 By: /s/ James Windels James Windels, Treasurer Date: Monday, March 25, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
